—Order, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered December 10, 1992, which, inter alia, granted defendants’ motion for summary judgment dismissing the complaint, and denied defendant’s request for costs and counsel fees pursuant to 42 USC § 11113, unanimously affirmed, without costs.
Upon a de novo review of the record pursuant to Public Health Law § 2801-c (see, Hauptman v Grand Manor Health Related Facility, 121 AD2d 151, 154-155), we agree with the IAS Court that plaintiff was adequately notified of the reasons why defendants revoked his hospital privileges and given a full and fair opportunity to contest them. Plaintiff’s reliance on the finding by the State Board of Medical Conduct that performance of the surgery involved was not contraindicated is unavailing, since such finding does not demonstrate that the hospital’s contrary determination was devoid of reason and thus frivolous or in bad faith (see, Fried v Straussman, 41 NY2d 376, 381-382). Moreover, the degree of merit to the charges of medical incompetence would not affect the determi*362nation that plaintiff’s untoward behavior was disruptive to the hospital community, an independent basis for revoking his privileges.
We have considered the remaining arguments and find them to be without merit. Concur — Murphy, P. J., Ellerin, Kupferman, Ross and Tom, JJ.